DETAILED ACTION
This office action is responsive to application 16/779,318 filed on January 31, 2020.  Claims 1-7 are pending in the application and have been examined by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura et al. (US 2016/0119514) in view of Ratner et al. (US 9,554,606).

	Consider claim 1, Sugimura et al. teaches:
	A driving recorder (see figures 2, 3 and 6-12), comprising: 
	a main body (casing 1), having a motherboard inside (e.g. board 12, figure 3, paragraph 0032), 
	a switch (recording start button, 61, figure 2) on the main body (1, see figure 2) to control power on and off (e.g. to control recording, paragraph 0031); 
	a front camera (front imaging portion, 2F), installed in one end of the main body (1, paragraph 0032); 
	a bended connecting portion (e.g. comprising cable, 24, paragraph 0047), installed in the other end of the main body (1, see figures 6 and 7), wherein a bending angle of the bended connecting portion is able to be changed by bending (For instance the angle of the bending connecting portion (24) is changed by being bent down from figure 9 to figure 11, paragraphs 0048 and 0051.); and 
	a rear camera (rear imaging portion, 2R, paragraph 0032), connected to the bended connecting portion (24) to adjust an image-taken angle of the rear camera (2R, 
	However, Sugimura et al. does not explicitly teach that the motherboard is electrically connected to the switch, or that the front camera is electrically connected to the motherboard.
	Ratner et al. similarly teaches a recorder (figures 1 and 4) comprising a main body (100, figure 1) having a front camera (102) connected thereto (column 3, line 66 through column 4, line 4), and a power button (power and shoot buttons, 122) mounted thereon (column 4, lines 44-47).
	However, Ratner et al. additionally teaches that a motherboard (circuit board, 142, figure 4) is electrically connected to the switch (“the power button 134 and shoot button 136 is electrically coupled to the processor 126 of the circuit board assembly 142”, column 5, lines 12-14), and that the front camera (102) is electrically connected to the motherboard (“indicator light 138 and video camera 140 are connected to the power 134 and shoot button 136 through the circuit board assembly 142”, column 5, lines 14-16).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the switch and front camera be electrically connected to the motherboard taught by Sugimura et al. in the manner taught by Ratner et al. as this only involves combining prior art elements according to known methods to yield predictable results such as enabling the front camera to turn on and start recording (Ratner et al., column 5, lines 16-27).

	Consider claim 3, and as applied to claim 1 above, Sugimura et al. further teaches that the bending angle of the bended connecting portion (24) ranges from 12 degrees to 18 degrees (As shown in figures 9 and 11, the bending angle of the bending connecting portion (24) clearly bends more than 18 degrees with respect to the angle in figure 9.).

	Consider claim 5, and as applied to claim 1 above, Sugimura et al. further teaches that a sound hole (e.g. air intake, 4, or outlet, 5) is formed in the main body (1, see figure 6, paragraph 0039).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimura et al. (US 2016/0119514) in view of Ratner et al. (US 9,554,606) as applied to claim 1 above, and further in view of Chishima et al. (US 10,877,355).

	Consider claim 2, and as applied to claim 1 above, the combination of Sugimura et al. and Ratner et al. does not explicitly teach that two batteries are installed in the main body.
	Chishima et al. similarly teaches a camera body (see figure 1C), and further teaches that two batteries (224, 225) are installed in the camera body (see figure 2, column 3, lines 16-24).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the main body taught by .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimura et al. (US 2016/0119514) in view of Ratner et al. (US 9,554,606) as applied to claim 1 above, and further in view of Jing et al. (US 9,661,195).

	Consider claim 4, and as applied to claim 1 above, Sugimura et al. teaches a side wall of the bended connection portion (e.g. a side wall of the body (1) to which the bended connection portion (24) is attached, see figure 6).
	However, the combination of Sugimura et al. and Ratner et al. does not explicitly teach that a memory card slot and a USB connection hole are installed on a side wall of the bended connecting portion, and the memory card slot and the USB connection hole are covered by a protection cap, respectively.
	Jing et al. similarly teaches a camera assembly (figure 6A) having a side wall (side face, 630), column 10, lines 59-63.
	However, Jing et al. additionally teaches that a memory card slot and a USB connection hole are installed on the side wall, and the memory card slot and the USB connection hole are covered by a protection cap, respectively (“The I/O door 606 provides a protective cover for various input/output ports of the camera 600. For example, in one embodiment, the camera 600 includes a Universal Serial Bus ( USB) 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a side wall of the bended connection portion taught by the combination of Sugimura et al. and Ratner et al. included a memory card slot and USB connection hole covered by a protection cap as taught by Jing et al. for the benefit of enabling various input-output operations of the cameras (Jing et al., column 11, lines 30-35).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura et al. (US 2016/0119514) in view of Ratner et al. (US 9,554,606) as applied to claim 1 above, and further in view of Park et al. (US 11,140,300).

	Consider claim 6, and as applied to claim 1 above, the combination of Sugimura et al. and Ratner et al. does not explicitly teach that waterproof portions are installed in junctions of the main body to the front camera and the bended connecting portion, respectively.
	Park similarly teaches a camera assembly (figure 11) having a main body (rear body, 2500), and further teaches that waterproofing is provided by installing a gasket (2300) at a junction of the main body (“The gasket 2300 may be interposed between the front body 2200 and the rear body 2500. Therefore, the camera module 2000 of the second embodiment can maintain the airtightness (waterproof property) of the inner 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the junctions of the main body to the front camera and the bended connecting portion, respectively taught by the combination of Sugimura et al. and Ratner et al. have waterproof portions installed therein as taught by Park for the benefit of enabling protection of the circuit board substrates of the main body (Park, column 16, lines 47 and 48).

	Consider claim 7, and as applied to claim 1 above, the combination of Sugimura et al. and Ratner et al. does not explicitly teach that a waterproof portion is installed in a junction of the rear camera to the bended connecting portion.
	Park similarly teaches a camera assembly (figure 11) having a main body (rear body, 2500), and further teaches that waterproofing is provided by installing a gasket (2300) at a junction of the main body (“The gasket 2300 may be interposed between the front body 2200 and the rear body 2500. Therefore, the camera module 2000 of the second embodiment can maintain the airtightness (waterproof property) of the inner space of the rear body 2500 by the gasket 2300. As a result, the substrate unit 2400 installed inside the rear body 2500 can be protected.”  See column 16, lines 41-48).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the junction of the rear camera to the bended connecting portion taught by the combination of Sugimura et al. and Ratner et al. have a waterproof portion installed therein as taught by Park for the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ennis (US 2009/0109292) teaches a driving recorder (130) having front (141) and rear (142) cameras (figures 2-4).
Asker et al. (US 2018/0160759) teaches a driving recorder having front (20a) and read (20b) cameras (figures 1-12).
Lozovsky (US 2019/0033692) teaches a driving recording having front (121) and rear (122) cameras (figures 1-4), wherein the angle between the front and rear cameras is adjustable (paragraph 0044, claim 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696